EXECUTION COPY M ASTER C USTODIAN A GREEMENT This Agreement is made as of January 1, 2007 by and among each management investment company identified on Appendix A hereto, each such investment company acting on its own behalf separately from all of the other investment companies and not jointly or jointly and severally with any of the other investment companies (each such investment company and each management investment company made subject to this Agreement in accordance with Section 21.5 below shall hereinafter be referred to as a “ Fund ”), and S TATE S TREET B ANK and T RUST C
